ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_07_EN.txt.                                                                                                 768




                               DECLARATION OF JUDGE AD HOC COT

                 [Translation]

                    Specific circumstances of the western Caribbean — Multilateral management
                 through a network of bilateral treaties — Rights of third States affected by the
                 Judgment — Overly complicated nature of the course of the delimitation — Status
                 of States not parties to the 1982 Convention with respect to the delimitation of the
                 continental shelf beyond 200 nautical miles.

                    1. In the main, I am in agreement with the Judgment of the Court.
                 However, I have serious reservations about certain points.
                    2. On the question of the rights of third States and of the multilateral
                 management of the western Caribbean, it is my view that the Court’s
                 strictly bilateral approach to the dispute leads to unfortunate results.
                    3. The dispute before the Court in the case concerning the Territorial
                 and Maritime Dispute (Nicaragua v. Colombia) is undoubtedly a bilateral
                 one, in which two States are in conflict over issues of sovereignty and
                 maritime delimitation. However, it falls within a wider and very specific
                 geographical framework : that of the western Caribbean.
                    4. The western Caribbean is made up of 14 coastal States in the area.
                 It is characterized by the density of a range of activities conducted in a
                 relatively confined space. A density and variety of economic activities : to
                 begin with, there is shipping, both to and from the major communica-
                 tions link represented by the Panama Canal. But also fishing, tourism, the
                 collection of guano — which for a long time was an important and much
                 sought‑after resource — and the extraction of oil.
                    5. These activities take place in a fragile environment characterized by
                 atolls and coral reefs, with a remarkable biological diversity. There are a
                 great many threats to this environment : over‑exploitation of fishery
                 resources ; pollution ; risk of a major oil accident, as shown by the Deep-
                 water Horizon oil platform disaster in the Gulf of Mexico in 2010.

                    6. To take account of these various problems, the coastal States con-
                 cluded a series of bilateral agreements, not solely relating to maritime
                 delimitation. Those agreements established an informal multilateral man-
                 agement régime, an application of the “public order of the oceans”, to
                 borrow the expression used by McDougal and Burke 1. In addition to the
                 delimitation of maritime spaces, they addressed the protection of the
                 marine environment, the sharing of fish stocks, the exploitation of
                 resources, scientific research, the fight against drug trafficking, etc.

                   1 Myres S. McDougal and William T. Burke, The Public Order of the Oceans : A

                 Contemporary International Law of the Sea, New Haven, New Haven Press, 1987.

                                                                                                 148




6 CIJ1034.indb 293                                                                                      7/01/14 12:43

                              territorial and maritime dispute (decl. cot)                 769

                    7. The Court cannot ignore these overall characteristics of the region
                 or their legal consequences, in particular the need for joint management
                 of this fragile area by the States concerned. Regrettably, the Court’s
                 Judgment overturns this regional framework and redraws the political
                 geography of the western Caribbean.
                    8. With regard to the rights and interests of third States, I voted against
                 Costa Rica’s request to intervene, for reasons associated with the sound
                 administration of justice. I took the view that Costa Rica had fully
                 asserted its legal interests during the proceedings relating to the Applica-
                 tion for permission to intervene, and that the Court had been sufficiently
                 informed to rule with a full knowledge of the facts and with respect for
                 Costa Rica’s rights. This is not to say that I thought that Costa Rica had
                 no rights to assert in this case. The Court must take account of the rights
                 of third States, whether the latter have asserted them through interven-
                 tion proceedings or not (Land and Maritime Boundary between Cameroon
                 and Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening), Judg‑
                 ment, I.C.J. Reports 2002, p. 421, para. 238).
                    9. Having examined the case on the merits, I believe that the rights of
                 third States are affected by the Judgment. In view of the approach taken
                 by the Court, Article 59 of the Statute of the Court does not afford them
                 adequate protection in this case.
                    10. To be more specific, the Court decided to end the line delimiting
                 the Parties’ maritime spaces where that line reached an area delimited by
                 an agreement concluded with a third State. The problem is that those
                 treaty‑based delimitations no longer exist, since their object disappears
                 with the substitution of Nicaragua for Colombia as the holder of sover-
                 eignty or of sovereign rights in the spaces concerned.
                    11. The Judgment records — and rightly so from its perspective — the
                 nullity ab initio of every single provision of the agreements made by
                 Colombia with its neighbours, where Nicaragua takes Colombia’s place
                 as a contracting party. The Court recognizes that situation when it rejects
                 the request for a declaration made by Nicaragua in its second submis-
                 sion : “The Court observes that Nicaragua’s request for this declaration is
                 made in the context of proceedings regarding a maritime boundary which
                 had not been settled prior to the decision of the Court.” (Judgment,
                 para. 250.)
                    12. As a result of the disappearance of those agreements, none of the
                 provisions contained therein, particularly those relating to the delimita-
                 tion of maritime spaces, can be binding on Nicaragua in its relations with
                 the third States. Equally, no third State is bound by those provisions in
                 its relations with Nicaragua. In particular, those States’ maritime delimi-
                 tation claims cannot be subject to an agreement, which has become null
                 and void or ceased to exist, that was agreed on the basis of different polit-
                 ical and geographical information, and, in particular, on different base-
                 lines, with Colombia.
                    13. It would have been more judicious for the Court to end the delimi-
                 tation line between the two Parties at the point where third States could

                                                                                           149




6 CIJ1034.indb 295                                                                                7/01/14 12:43

                                territorial and maritime dispute (decl. cot)                             770

                 not advance a claim under general international law, leaving to one side
                 the previously concluded agreements, now, however, null and void and
                 thus of no relevance to the present dispute.
                    14. As to the delimitation effected between the mainland coast of Nica-
                 ragua and the San Andrés Archipelago, I find it overly complicated. The
                 Court would have been well advised to follow its earlier jurisprudence in
                 the matter of maritime delimitation between opposing coasts, in particu-
                 lar the Libya/Malta and Jan Mayen cases (Continental Shelf (Libyan Arab
                 Jamahiriya/Malta), Judgment, I.C.J. Reports 1985, p. 13 and Maritime
                 Delimitation in the Area between Greenland and Jan Mayen (Denmark v.
                 Norway), Judgment, I.C.J. Reports 1993, p. 38). It could have proceeded
                 by selecting three base points on the respective coasts of each Party, as
                 indicated in the Judgment handed down by the Court in the case concern-
                 ing the Maritime Delimitation in the Black Sea 2, and used these to draw a
                 simplified provisional median line made up of two straight lines forming
                 an angle of approximately 130° to the west of the island of Providencia.
                 It could then have transposed that line eastwards by approximately
                 25 minutes, adjusting it to take account of the considerable disproportion
                 between the coast lengths.
                    15. That adjusted median line, reflecting the general direction of Nica-
                 ragua’s mainland coast, would have had the merit of simplicity. It would
                 have included only one turning point instead of the four adopted by the
                 Court (see sketch‑map No. 11 “Course of the maritime boundary”,
                 p. 714). It would have followed the Court’s previous jurisprudence more
                 closely. It would not have compelled the Court to give bizarre weightings
                 to its chosen base points in order to plot a strange sinusoid (see sketch‑map
                 No. 9 “Construction of the weighted line”, p. 711). It would not have led
                 the Court to then transform that line into a group of straight‑line seg-
                 ments, which will not be easy to locate at sea for the purpose of naviga-
                 tion or the exploitation of resources in the area.
                    16. The result of a simplified and transposed median line would not
                 have been very different from that achieved by the Court. But it would
                 have been clearer, and both simpler to explain and to justify in terms of
                 maritime delimitation law. Because of its simplicity, a delimitation line
                 following such a course would have been easier for the many and varied
                 players in the Caribbean Sea to locate and thus to respect.
                    17. Finally, I find the Court’s statements on the proceedings instituted
                 by Nicaragua before the Commission on the Limits of the Continental

                    2 Maritime Delimitation in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Rep­-

                 orts 2009, p. 105, para. 127 :
                         “In this stage of the delimitation exercise, the Court will identify the appropriate
                      points on the Parties’ relevant coast or coasts which mark a significant change in the
                      direction of the coast, in such a way that the geometrical figure formed by the line
                      connecting all these points reflects the general direction of the coastlines. The points
                      thus selected on each coast will have an effect on the provisional equidistance line
                      that takes due account of the geography.”

                                                                                                         150




6 CIJ1034.indb 297                                                                                               7/01/14 12:43

                              territorial and maritime dispute (decl. cot)                 771

                 Shelf somewhat muddled. The Court rightly underlines the importance of
                 the Convention :
                        “The Court recalls that UNCLOS, according to its Preamble, is
                     intended to establish ‘a legal order for the seas and oceans which will
                     facilitate international communication, and will promote the peaceful
                     uses of the seas and oceans, the equitable and efficient utilization of
                     their resources’. The Preamble also stresses that ‘the problems of
                     ocean space are closely interrelated and need to be considered as a
                     whole’.” (Judgment, para. 126.)
                    18. I applaud this ! However, it is the following sentence that I find
                 problematic : “Given the object and purpose of UNCLOS, as stipulated
                 in its Preamble, the fact that Colombia is not a party thereto does not
                 relieve Nicaragua of its obligations under Article 76 of that Convention.”
                 The Court observes that several of the Convention’s provisions reflect
                 rules which today are incorporated into general customary law. It notes,
                 in particular, the Parties’ agreement that Articles 74 and 83 of the Con-
                 vention, and Article 121, are to be considered declaratory of customary
                 international law (ibid., para. 138). The Court confirms that Article 121,
                 relating to the legal status of islands, forms an indivisible régime and has
                 the status of customary international law (ibid., para. 139).
                    19. However, I remain sceptical of the Court’s finding that Nicaragua
                 is bound, vis‑à‑vis Colombia, to respect its obligations under Article 76,
                 paragraph 8, of the Convention, in order to delineate the outer limit of its
                 continental shelf beyond 200 nautical miles. That obligation must
                 undoubtedly be respected in relations between Nicaragua and the other
                 States parties to the Convention. However, in my view, it is not pertinent
                 in the present case. It is difficult to regard paragraph 8 as an expression of
                 customary law. The provision institutes a specific procedure which is not
                 accessible to non‑member States. Article 76, paragraph 8, is thus res inter
                 alios acta for Colombia.
                    20. The point is worth emphasizing from a regional perspective. Some
                 important coastal States (Colombia, Venezuela, the United States of
                 America), which have sovereignty over a good half of the mainland coast
                 surrounding the Caribbean Sea, are not parties to the Convention. They
                 cannot be affected by the procedures provided for therein for the determi-
                 nation of the outer limit of the continental shelf. In the present case, the
                 Court should have confined itself to examining the evidence set forth dur-
                 ing the judicial proceedings in order to reject Nicaragua’s claim for a
                 delimitation of its continental shelf beyond 200 nautical miles. On this
                 point, I fully support the views expressed by Judge ad hoc Mensah.


                                                                (Signed) Jean‑Pierre Cot.




                                                                                           151




6 CIJ1034.indb 299                                                                                7/01/14 12:43

